UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6075



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LORI D. BLAKELY,

                                            Defendant - Appellant.



                             No. 04-6076



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LORI D. BLAKELY,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CR-95-851; CR-97-678; CA-02-4186-2-18; CA-02-4187-3-18)


Submitted:   June 24, 2004                 Decided:   June 30, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Lori D. Blakely, Appellant Pro Se. Michael Rhett DeHart, Assistant
United States Attorney, Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Lori D. Blakely seeks to appeal the district court’s

order denying some of the claims raised in her 28 U.S.C. § 2255

(2000) motion.   This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory

and collateral orders.   28 U.S.C. § 1292 (2000); Fed. R. Civ. P.

54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).

The order Blakely seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.      Accordingly, we

dismiss the appeal for lack of jurisdiction and deny a certificate

of appealability. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -